Case 1:21-cv-21961-CMA Document 56 Entered on FLSD Docket 08/25/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-21961-CIV-ALTONAGA/Torres

  ALAN DERSHOWITZ,

         Plaintiff,
  vs.

  NETFLIX, INC.; et al.,

        Defendants.
  _________________________/

                               ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with John W. Salmon on March 24,

  2022, in person. The parties are reminded that a report of their mediation must be filed within

  seven (7) days thereafter.

         ENTERED this 24th day of August, 2021.



                                               _______________________________________
                                               CECILIA M. ALTONAGA
                                               CHIEF UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
